Citation Nr: 0403168	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  03-09 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial increased (compensable) evaluation 
for residuals of a left radical orchiectomy for testicular 
cancer.


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty November 1980 to November 
2000.

The Board of Veterans' Appeal (Board) notes that the issue on 
appeal arose from an August 2001 Department of Veterans 
Affairs (VA) rating decision, in which the Regional Office 
(RO) granted service-connection for residuals of a left 
radical orchiectomy for testicular cancer.  The RO assigned 
an initial noncompensable evaluation for residuals of a left 
radical orchiectomy for testicular cancer.  Entitlement to 
special monthly compensation was granted under the provisions 
of 38 U.S.C. § 1114, subsection (k) and 38 C.F.R. § 3.350(a) 
on account of anatomical loss of a creative organ.

The Board notes that the inextricably intertwined issue of 
entitlement to a separate initial compensable evaluation for 
status-post left radical orchiectomy scar will be addressed 
in the Remand section of the decision.  

Accordingly, this appeal in part is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part. 


FINDING OF FACT

Residuals of a left radical orchiectomy for testicular cancer 
are manifested by frequency of urination involving daytime 
voiding interval no greater than two and three hours, or; 
awakening to void two times per night; there has been no 
recurrence of cancer since the completion of treatment 
measures to arrest the malignancy in the mid 1990's.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for residuals of a 
left radical orchiectomy for testicular cancer have been met 
since the initial grant of service connection.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Sup. 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.115a, and § 4.115b, Diagnostic Codes 7524, 7528 
(2003). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that in November 
1993 he had a left testicular mass.  He subsequently 
underwent a left radical orchiectomy for clinical stage A 
left testicular cancer.  His recovery from surgery was 
uneventful.  A postoperative diagnostic workup was negative 
for metastatic disease.  

In January 1994 a physical evaluation was silent for any 
pertinent demonstrable findings other than a left inguinal 
scar.  He was counseled as to his options and was evaluated 
by the Oncology service.  It was noted that both the Oncology 
service and Urology service agreed that a retroperitoneal 
lymph node dissection was in his best interest.  The veteran 
agreed and underwent a left modified retroperitoneal lymph 
node dissection.  The subsequent evaluations by the Urology 
service during active duty were negative for metastatic 
disease. 

A February 2001 postservice VA examination report shows that 
the veteran reported a history of left testicular cancer 
during active duty.  Thereafter, he underwent a left radical 
orchichiectomy.  He denied receiving any chemotherapy, but 
stated he underwent a lymph node resection.

The veteran currently complained of six-time urination during 
the day with two hour intervals and one-time urination at 
night, with six to eight hour intervals.  He denied any 
dysuria or hematuria.  He denied any problems starting 
urination, incontinence or sexual dysfunction.  He denied 
using pads.  

The veteran reported that during service he underwent an 
elective vasectomy for purposes of contraception.  He denied 
any associated problems controlling his urine.  Normal urine 
flow was noted.  

Also, the veteran denied any recurrent urinary tract 
infections or bladder stones.  He denied requiring any 
urinary catheterization, dilation or drainage procedures.  He 
denied receiving dialysis.  He denied trauma affecting the 
penis or testicles.  He denied any impotence.  

On objective examination only one testicle was present as the 
left testicle was absent due to resection.  

The examiner reported the presence of an anterior abdominal 
scar measuring 28 centimeters in length and 1 centimeter in 
width.  The scar was well-healed.  The scar was linear, with 
no tenderness, underlying tissue loss, disfigurement, keloid 
formation or limitation of function.  The color was pale.  

The reported diagnostic tests show a comprehensive metaboloic 
panel was normal.  Electrolyte panel was normal.  A "CBC" was 
normal.  Urinalysis: "WBC" was at 0-1; otherwise normal.  

Pertinent diagnosis was left testicular cancer; status 
postoperative radical left orchiectomy with residual well-
healed scar.  The examiner noted that the diagnosis was based 
on the veteran's history of inservice left testicular cancer 
with radical left orchiectomy.  It was noted that the veteran 
currently denied any associated dysuria, hematuria or 
impotence.  A history of an abdominal lymph node resection in 
service was noted.  It was noted that a physical examination 
of the testes and genital areas was normal except for the 
absence of the left testicle.  The examiner opined that the 
degree of any associated impairment was mild.


Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The Rating Schedule is applied to the specific evidence 
contained in the veteran's claims file bearing in mind that 
the ratings represent the average impairment in earnings 
capacity resulting from the veteran's original in-service 
disability and its residuals in civil occupations.  38 C.F.R. 
§ 4.1 (2003).  

38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating is to be assigned.

If the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  
38 C.F.R. § 4.27 (2003).

According to the Rating Schedule, malignant neoplasms of the 
genitourinary system are rated as 100 percent disabling.  
Following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis, the disability is to be 
rated on residuals as voiding or renal dysfunction, whichever 
is predominant.  See 38 C.F.R. § 4.115(b), Diagnostic Code 
7528. 

Voiding dysfunction is to be rated based upon the particular 
condition involved such as urine leakage, frequency, or 
obstructed voiding, continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence.  When such residuals require the use of an 
appliance or the wearing of absorbent materials, the 
disability is rated based upon the frequency of need to 
change such appliances or pads.  When such changing is 
required less than 2 times a day, a 20 percent rating is 
warranted; when such changing is required 2 to 4 times a day, 
a 40 percent disability rating is in order; when such 
changing is required more than 4 times per day, a 60 percent 
rating is warranted.  38 C.F.R. § 4.115a. 

Where, as here, the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

When the predominant voiding dysfunction constitutes urinary 
frequency, a 40 percent disability rating is warranted when 
the veteran's daytime voiding interval is less than one hour, 
or he must awake to void five or more times per night.  
38 C.F.R. § 4.115a.  A 20 percent rating is provided for 
daytime voiding interval between one and two hours, or, 
awakening to void three to four times per night.  A 10 
percent rating is provided for daytime interval between two 
and three hours, or, awakening to void two times per night.  

The removal of one testis is noncompensable under the Rating 
Schedule, unless such removal leaves the veteran with no 
testes or a nonfunctioning testis.  38 C.F.R. § 4.115b, 
Diagnostic Code 7524.  The next higher evaluation of 30 
percent is provided for the removal of both.  (Entitlement to 
special monthly compensation under § 3.350(a) is currently in 
effect.)  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson, the United States Court of Appeals for Veterans 
Claims (CAVC) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  As will become apparent below, the 
Board finds no basis for the assignment of staged ratings in 
the veteran's case.

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that the VCAA had no retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski , 1 Vet. App. 308 (1991), and Holliday v. Principi, 
14 Vet. App. 280 (2001) were overruled to the extent they 
conflict with Supreme Court and Federal Circuit precedent.  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.  

In January 2001, the RO notified the veteran of the VCAA of 
2000, prior to assigning a noncompensable evaluation for 
service-connected residuals of a left radical orchiectomy in 
the August 2001 rating decision.  

During the appeal period, the veteran was advised of evidence 
he could submit himself or to sufficiently identify evidence 
and if private in nature to complete authorization or medical 
releases so that VA could obtain the evidence for him.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See 
Veterans Benefits Act of 2003, P.L. 108- 183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____) (permits VA to adjudicate a claim within a year of 
receipt.)  This provision is retroactive to November 9, 2000, 
the effective date of the VCAA.  

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required with the duty to assist having been 
met under both the former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2002)), 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159).  

In sum, the RO has been afforded the opportunity to apply the 
VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.  There is no useful 
purpose in remanding the issue decided below.

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


Increased Rating for Residuals of Carcinoma of the Left 
Testicle, with Orchiectomy

The veteran claims that the manifestations and symptoms of 
service-connected residuals of carcinoma of the left testicle 
with orchiectomy warrant the assignment of at least a 10 
percent evaluation.  He essentially argues that the RO's 
rating decision in August 2001 incorrectly assigned a 
noncompensable evaluation for the service-connected 
disability at issue.

The evidence on file at the time of the August 2001 rating 
decision shows that following the surgery for left testicular 
cancer in service in the mid 1990's there had been no 
evidence of recurrence or metastatic disease.  The veteran 
denied undergoing chemotherapy or other therapeutic 
procedures.  

The noncompnsable evaluation assigned for service-connected 
disability contemplates the removal of one testis in 
accordance with the rating criteria under 38 C.F.R. § 4.115b, 
Diagnostic Code 7524.  The rating criteria for the next 
higher evaluation of 30 percent are not met in view of the 
existing right testicle. 

The Board recognizes that diseases of the genitourinary 
system generally result in disabilities related to renal or 
voiding dysfunctions, infections, or a combination of these.  

In this case, the evidence shows that the veteran's primary 
complaints of service-connected residuals of a left radical 
orchiectomy for testicular cancer are essentially related to 
voiding dysfunction manifested by frequency of urination 
involving daytime voiding interval no greater than two and 
three hours, or; awakening to void two times per night.  

The Board notes that the evidence of record demonstrates 
symptoms and manifestations of service-connected 
genitourinary disability that more nearly approximate the 
criteria for a 10 percent evaluation but no greater, under 
38 C.F.R. § 4.115a for voiding dysfunction from the time of 
the initial grant of service-connection.  


Other Considerations

The Board observes that in light of Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board, however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO provided the criteria for 
the assignment of an extraschedular evaluation for the 
disability at issue.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The record is absent 
any showing that the veteran's service-connected residuals of 
a left radical orchiectomy for testicular cancer have 
markedly interfered with his employment status, or required 
frequent inpatient care.  

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
residuals of a left radical orchiectomy for testicular 
cancer.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to an initial 10 percent evaluation for residuals 
of a left radical orchiectomy for testicular cancer is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.


REMAND

 This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

The Board notes that in reviewing the record the evidence 
raises the inextricably intertwined issue of entitlement to a 
separate initial compensable evaluation for status-post 
radical orchiectomy scar which must be adjudicated by the RO.

In this regard it is noted that during the course of the 
veteran's appeal the regulations governing skin/scar codes 
were changed effective on August 30, 2002.  67 Fed. Reg. 
49590 (July 31, 2002).  

When a regulation changes during the pendency of a claim for 
VA benefits and the regulation substantively affects the 
claim, the claimant is entitled to resolution of his claim 
under the version of the regulation that is most advantageous 
to him. Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Accordingly, the veteran's claim for entitlement to a 
separate initial compensable evaluation for status-post 
radical orchiectomy scar must be considered under the old and 
new criteria for evaluating skin/scar disabilities.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the VBA AMC for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

2.  The VBA AMC must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  See also Veterans Benefits Act 
of 2003, P.L. 108- 183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified 
at 38 U.S.C. §  ____) (permits VA to 
adjudicate a claim within a year of 
receipt.)  This provision is retroactive 
to November 9, 2000, the effective date 
of the VCAA and Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

3.  The VBA AMC should adjudicate the 
issue of entitlement to a separate 
initial compensable evaluation for 
status-post left radical orchiectomy 
scar.  

Following compliance with due process procedures the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



